DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/22 is being considered by the examiner.

					Note
Examiner notes this is a corrected notice of allowability due to the IDS submitted by Applicant on 2/9/22.

				Additional Reference
The prior art of Patterson (US Pub 2008/0067084) teaches a biological sample collection and preservation system (Fig. 5) having a reagent chamber in a sealing cap, comprising: a sample collection vessel including a top portion, an upper lip defining an opening at the top portion, and a sample collection chamber adapted to receive and store a biological sample, a reagent chamber disposed within the sealing cap and adapted to store a sample preservation reagent therein, a valve assembly disposed within the sealing cap, the valve assembly comprising: a core having a first end 
The prior art of Patterson is silent to a funnel removably attached to the top portion of the sample collection vessel and that provides fluid communication with the sample collection chamber,Attorney Docket No. 21118.27.2 a collar disposed about the core and which forms a fluid tight seal with the head member of the core and obstructs the entrance apertures to retain the sample preservation reagent within the reagent chamber when the valve assembly is in the closed configuration, whereupon further movement of the sealing cap toward the sample collection chamber causes translational movement of the collar along a longitudinal axis relative to the head member of the core to put the valve assembly in the open configuration in which the entrance apertures are at least partially unobstructed by the collar such that the sample preservation reagent is permitted to pass from the reagent chamber, through the entrance apertures and fluid vents, out the exit apertures, and into the sample collection chamber to mix with and preserve the biological sample.

Allowable Subject Matter
Claims 1-13, 15-19, and 21 are allowed.

			Reasons for Allowance
The prior art does not teach or suggest a funnel removably attached to the top portion of the sample collection vessel and that provides fluid communication with the sample collection chamber,Attorney Docket No. 21118.27.2 a collar disposed about the core and which forms a fluid tight seal with the head member of the core and obstructs the entrance apertures to retain the sample preservation reagent within the reagent chamber when the valve assembly is in the closed configuration, whereupon further movement of the sealing cap toward the sample collection chamber causes translational movement of the collar along a longitudinal axis relative to the head member of the core to put the valve assembly in the open configuration in which the entrance apertures are at least partially unobstructed by the collar such that the sample preservation reagent is permitted to pass from the reagent chamber, through the entrance apertures and fluid vents, out the exit apertures, and into the sample collection chamber to mix with and preserve the biological sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798